Order entered May 13, 2016




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-16-00460-CV

       CEDAR HILL INDEPENDENT SCHOOL DISTRICT, ET AL., Appellants

                                          V.

                        TERRENCE MARK GORE, Appellee

                   On Appeal from the 134th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-15-06183

                                      ORDER
      We DENY appellant’s May 3, 2016 opposed motion for mediation.


                                                 /s/   ELIZABETH LANG-MIERS
                                                       JUSTICE